Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered June 16, 1994, convicting defendant, after a jury trial, of murder in the second degree and attempted murder in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 22 years to life and 8 to 16 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations.
Viewing the court’s charge as a whole, including the supplemental instruction (see, People v Sappleton, 234 AD2d 81; People v McDonald, 125 AD2d 500, lv denied 69 NY2d 830), which prompted no exception by defendant, we conclude that the court adequately instructed the jury concerning the People’s interested witness (see, People v Jackson, 74 NY2d 787, 790). The deficiencies, if any, in these instructions would not warrant reversal (People v Inniss, 83 NY2d 653, 659).
Defendant’s motion to suppress identification testimony was properly denied. The People presented ample evidence that the witness, who had seen defendant frequently on the street for a year, and had heard him called by a nickname which the witness gave to the police prior to viewing the photo array, knew defendant "so well as to be impervious to police suggestion” (People v Rodriguez, 79 NY2d 445, 452). Concur—Rosenberger, J. P., Ellerin, Tom and Mazzarelli, JJ.